20 So.3d 964 (2009)
TRANSPORTATION CASUALTY INSURANCE COMPANY, Appellant,
v.
Giraldo DE LA CRUZ, Jorge Luis Sanchez, et al., Appellees.
No. 3D08-1779.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Rehearing Denied November 18, 2009.
*965 George, Hartz, Lundeen, and Charles M-P George, Coral Gables, for appellant.
Beckham & Beckham, and Pamela Beckham, Miami; Rick Freedman & Associates, and Frederick P. Freedman; Alan J. Shuminer, Miami, for appellees.
Before SHEPHERD, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Roark v. Peters, 242 So.2d 199, 201 (Fla. 1st DCA 1970) (affirming summary judgment finding relationship is one of independent contractor); Bassell v. Al Landers Dump Trucks, Inc., 148 So.2d 298, 299 (Fla. 3d DCA 1963) (finding no genuine issue of material fact as to the relationship between the two defendants and holding as a matter of law no employer-employee relationship existed). See Reyes v. Sch. Bd. of Miami-Dade County, 971 So.2d 926, 926 (Fla. 3d DCA 2007); Clear Channel Commc'ns, Inc. v. City of N. Bay Vill., 911 So.2d 188, 189-90 (Fla. 3d DCA 2005) (holding that appellate review is confined to issues that were preserved with a sufficiently specific objection below).